Filed pursuant to Rule 497(a)(1) File No. 333-157217 Rule 482ad Filed pursuant to Rule 497(a)(1) File No. 333-157217 Rule 482ad Offering Terms July 2009 Keating Capital, Inc. is a closed-end fund that makes minority, non-controlling equity investments in private businesses that are seeking growth capital and are committed to, and capable of, becoming public. Offering Continuous public offering of up to 10 million shares of common stock during a period of 12 months beginning June 11, 2009 (subject to a six month extension at Keating Capital’s sole discretion). Minimum Offering Keating Capital will not sell any shares unless it raises gross offering proceeds of $1 million from Amount persons who are not affiliated with Keating Capital or its investment adviser, Keating Investments, LLC by the time this offering concludes. Initial Price per Share $10 per share (subject to the terms of this offering). Volume discounts in the form of lower purchase prices apply to purchases of over $500,000 of shares. See page 120 of the Prospectus for details of the volume discount plan. Minimum Investment $5,000; additional purchases available in increments of $1,000. Suitability Standards Investors must have either (i) a net worth (not including home, furnishings, and personal automobile) of at least $70,000 and an annual gross income of at least $70,000; or (ii) a net worth of at least $250,000. Keating Capital’s suitability standards also require that a potential investor (i) can reasonably benefit from an investment in us based on such investor’s overall investment objective and portfolio structuring; (ii) is able to bear the economic risk of the investment based on the prospective stockholder’s overall financial situation; and (iii) has apparent understanding of (a) the fundamental risks of the investment, (b) the risk that such investor may lose his entire investment, (c) the lack of initial liquidity of the shares, (d) the background and qualifications of Keating Investments, and (e) the tax consequences of the investment. Certain states may have additional suitability requirements (see “Suitability Standards” in the Keating Capital Prospectus for certain state’s suitability standards). Dividends Distributions may be declared and paid quarterly beginning the first calendar quarter after the month in which Keating Capital has raised at least $10 million in capital from persons who are not affiliated with Keating Capital or its investment adviser. Liquidity Within six months after the conclusion of this public offering, Keating Capital intends to apply for a Nasdaq Capital Market listing. If listed, investors will have the ability to buy and sell shares in the same manner as any other publicly listed security. There can be no assurance that Keating Capital will be successful in obtaining a listing of its shares on the Nasdaq Capital Market in the manner or within the time frame it proposes, if at all (See page 38 of the Prospectus for a complete description of this risk factor). Transparency Keating Capital has the potential for two levels of transparency because: (i) Keating Capital itself is a public reporting company; (ii) and Keating Capital will invest in privately held companies that seek to obtain public company status. Dealer-Manager Andrews Securities, LLC This sales and advertising literature does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any state in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Investors are advised to carefully consider the investment objectives, risks and charges and expenses of Keating Capital, Inc. before investing. The offering may be made only by means of a prospectus, copies of which must accompany or precede this literature. No offering is made to New York residents except by a prospectus filed with the Department of Law of the State of New York. The attorney general of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. An investment in Keating Capital, Inc. is subject to significant risks. A detailed description of the risk factors involved in an investment in Keating Capital, Inc. may be found in the section of the prospectus entitled “Risk Factors.” You should read and understand all of these risk factors before making your decision to invest in shares of Keating Capital, Inc.’s common stock. Current market conditions have adversely affected the capital markets and have reduced the availability of debt and equity capital for the market as a whole and financial firms in particular. We have not identified any of the portfolio companies in which we will invest the net proceeds of this offering and, as a result, we may be deemed to be a “blind pool” investment company until such time as we begin making investments in portfolio companies. The potential for Keating Investments to earn incentive fees under the Investment Advisory and Administrative Services Agreement may create incentive for it to enter into investments that are riskier or more speculative than would otherwise be the case. Our portfolio investments, especially until we raise significant capital from this offering, may be concentrated in a limited number of portfolio companies, which would magnify the effect of losses suffered by a few of these investments. We expect to concentrate our investments in micro−cap companies, which are subject to many risks, including periodic downturns. We are a recently-formed company with no operating history and are subject to the business risks and uncertainties associated with any new business, including the risk that we will not achieve our investment objective. Our investment adviser and its management have no prior experience managing a business development company. A significant portion of our portfolio will be recorded at fair value as determined in good faith by our Board of Directors and, as a result, there will be uncertainty as to the value of our portfolio investments. We will remain subject to corporate-level income tax if we are unable to qualify as a regulated investment company under Subchapter M of the Code. Keating Investments and its affiliates, including our officers and some of our directors, will face conflicts of interest caused by compensation arrangements with us and our affiliates, which could result in actions that are not in the best interests of our stockholders. As a result of the annual distribution requirement to qualify as a RIC, we will likely need to continually raise cash or make borrowings to fund new investments. At times, these sources of funding may not be available to us on acceptable terms, if at all. The amount of any distributions we may make is uncertain. We may not be able to pay you distributions, and our distributions may not grow over time.
